[Cite as State v. Pullin, 2020-Ohio-787.]


                                         COURT OF APPEALS
                                        STARK COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT



STATE OF OHIO                                 :       JUDGES:
                                              :       Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                    :       Hon. W. Scott Gwin, J.
                                              :       Hon. Earle E. Wise, Jr., J.
-vs-                                          :
                                              :
PARNELL JOHN PULLIN                           :       Case No. 2019CA00105
                                              :
        Defendant-Appellant                   :       OPINION




CHARACTER OF PROCEEDING:                              Appeal from the Canton Municipal
                                                      Court, Case No. 2019 TRC 1419




JUDGMENT:                                             Affirmed




DATE OF JUDGMENT:                                     March 2, 2020




APPEARANCES:

For Plaintiff-Appellee                                For Defendant-Appellant

BEAU D. WENGER                                        JEFFREY JAKIMIDES
218 Cleveland Avenue SW                               325 East Main Street
Canton, OH 44702                                      Alliance, OH 44601
Stark County, Case No. 2019CA00105                                                       2



Wise, Earle, J.

       {¶ 1} Defendant-Appellant Parnell John Pullin appeals the May 20, 2019

judgment of the Canton Municipal Court, Stark County, Ohio which denied his motion to

suppress. Plaintiff-Appellee is the state of Ohio.

                         FACTS AND PROCEDURAL HISTORY

       {¶ 2} On March 3, 2019 at approximately 1:00 a.m., Stark County Sheriff's Deputy

Alan Raber was in the vicinity of the Brick House bar in Canton Township. As he

approached the area he noted the vehicle in front of him appeared to be traveling at a

speed greater than the posted 35 miles per hour. Raber began pacing the vehicle, using

the speedometer in his cruiser. The suspect vehicle accelerated as Raber followed,

reaching 39 miles per hour as the driver, later identified as Pullin, approached the Brick

House accelerating away from Raber. This concerned Raber as patrons of the bar park

on one side of the street and cross the street on foot to access the bar. Due to this fact,

there have been numerous car-pedestrian incidents in front of the bar. Before initiating a

traffic stop for speeding, Raber ran the plate on the vehicle and determined the registered

owner of the vehicle, Pullin, had a suspended operator's license.

       {¶ 3} Upon approaching the vehicle, Raber detected a strong odor of alcohol

emanating from Pullin. Ultimately Pullin was arrested and charged with speeding,

operating a motor vehicle under the influence of alcohol, and driving under suspension.

       {¶ 4} Pullin filed a motion to suppress, alleging Raber lacked reasonable

suspicion to initiate the stop. On April 29, 2019, a hearing was held on the matter wherein

Deputy Raber was the sole witness. After taking the matter under advisement, the trial

court overruled Pullin's motion via judgment entry on May 20, 2019. On June 29, 2019,
Stark County, Case No. 2019CA00105                                                        3


Pullin entered pleas of no contest to the charges, and was found guilty. The trial court

imposed a mandatory fine and jail time, 6 points on Pullin's license and a one year license

suspension.

       {¶ 5} Pullin filed an appeal and the matter is now before this court for

consideration. He raises one assignment of error:

                                             I

       {¶ 6} "IN DENYING APPELLANT'S MOTION TO SUPPRESS, THE TRIAL

COURT ERRONEOUSLY RELIED ON A DECISION THAT HAD BEEN SUPERSEDED

BY THE ENACTMENT OF R.C. 4511.091 (C), WHICH STATES THAT A PEACE

OFFICER'S UNAIDED VISUAL ESTIMATION OF THE SPEED OF A MOTOR VEHICLE

IS INSUFFICIENT BASIS FOR AN ARREST. IN LIGHT OF THAT ENACTMENT, OHIO

COURTS HAVE FOUND THAT PACING METHODS EVEN MORE RIGOROUS THAN

THOSE AT ISSUE HERE ARE INSUFFICIENT TO JUSTIFY A TRAFFIC STOP AND

HAVE THUS SUPPRESSED EVIDENCE RESULTING FROM SUCH STOPS."

       {¶ 7} In his sole assignment of error, Pullin argues that by pacing his car, Deputy

Raber did not have sufficient evidence to initiate a traffic stop. Pullin bases his argument

on the fact that the trial court relied on outdated and superseded law to arrive at its

decision that the traffic stop was warranted. While we agree the trial court relied on case

law which has been superseded by statute, we nonetheless find it arrived at the proper

conclusion.

       {¶ 8} There are three methods of challenging a trial court's ruling on a motion to

suppress. First, an appellant may challenge the trial court's findings of fact. In reviewing

a challenge of this nature, an appellate court must determine whether said findings of fact
Stark County, Case No. 2019CA00105                                                            4


are against the manifest weight of the evidence. State v. Fanning, 1 Ohio St.3d 19, 437

N.E.2d 583 (1982); State v. Klein, 73 Ohio App.3d 486, 597 N.E.2d 1141(1991); State v.

Guysinger, 86 Ohio App.3d 592, 621 N.E.2d 726 (1993). Second, an appellant may argue

the trial court failed to apply the appropriate test or correct law to the findings of fact. In

that case, an appellate court can reverse the trial court for committing an error of law.

State v. Williams, 86 Ohio App.3d 37, 619 N.E.2d 1141 (1993). Finally, assuming the trial

court's findings of fact are not against the manifest weight of the evidence and it has

properly identified the law to be applied, an appellant may argue the trial court has

incorrectly decided the ultimate or final issue raised in the motion to suppress. When

reviewing this type of claim, an appellate court must independently determine, without

deference to the trial court's conclusion, whether the facts meet the appropriate legal

standard in any given case. State v. Curry, 95 Ohio App.3d 93, 641 N.E.2d 1172 (1994);

State v. Claytor, 85 Ohio App.3d 623, 620 N.E.2d 906 (1993); Guysinger, supra. As the

United States Supreme Court held in Ornelas v. U.S., 517 U.S. 690, 116 S.Ct. 1657,

1663, 134 L.Ed.2d 911 (1996), "... as a general matter determinations of reasonable

suspicion and probable cause should be reviewed de novo on appeal."

       {¶ 9} When ruling on a motion to suppress, the trial court assumes the role of trier

of fact and is in the best position to resolve questions of fact and to evaluate the credibility

of witnesses. See State v. Dunlap, 73 Ohio St.3d 308, 314, 1995-Ohio-243, 652 N.E.2d

988; State v. Fanning, 1 Ohio St.3d 19, 20, 437 N.E.2d 583 (1982).

       {¶ 10} Before a law enforcement officer may stop a vehicle, the officer must have

a reasonable suspicion, based upon specific and articulable facts that an occupant is or

has been engaged in criminal activity. Terry v. Ohio, 392 U.S. 1, 22, 88 S.Ct. 1868, 20
Stark County, Case No. 2019CA00105                                                                 5


L.E.2d 889 (1968). Reasonable suspicion constitutes something less than probable

cause. State v. Carlson, 102 Ohio App.3d 585, 590, 657 N.E.2d 591 (9th Dist.1995). The

propriety of an investigative stop must be viewed in light of the totality of the

circumstances. State v. Bobo, 37 Ohio St.3d 177, 524 N.E.2d 489 (1988), paragraph one

of the syllabus. In a situation where the officer has observed a traffic violation, the stop is

constitutionally valid. Dayton v. Erickson, 76 Ohio St.3d 3, 9, 1996-Ohio-431, 665 N.E.2d

1091. In sum, " ' * * * if an officer's decision to stop a motorist for a criminal violation,

including a traffic violation, is prompted by a reasonable and articulable suspicion

considering all the circumstances, then the stop is constitutionally valid.' " State v. Adams,

5th Dist. Licking No. 15 CA 6, 2015-Ohio-3786, ¶ 23, quoting State v. Mays, 119 Ohio

St.3d 406, 2008-Ohio-4539, 894 N.E.2d 1204, ¶ 8.

       {¶ 11} First, the state argues Pullin has waived any argument regarding the trial

court's reliance upon case law superseded by statute. Because the trial court's grounds

for denying appellant's motion to suppress were unknown until such a time as the trial

court issued its judgment entry, however, we find the matter is properly before us.

       {¶ 12} Next, in finding Deputy Raber had reasonable articulable suspicion to

initiate a traffic stop of Pullin's vehicle, the trial court relied on two cases. First, this court's

decision in State v. Hammen, 5th Dist. Stark No. 2012-Ohio-3628 wherein we stated:

"Appellant concedes a driver may be stopped for speeding, but challenges the “pacing”

method used to determine his speed. * * * [M]any Ohio courts have found that pacing a

car is an acceptable manner for determining speed. More specifically, it has been held

that: A police officer's visual perception that a motor vehicle was speeding, coupled with

years of experience, constitutes specific and articulable facts which provide the police
Stark County, Case No. 2019CA00105                                                        6


officer with reasonable grounds to make an investigatory stop." Id. ¶ 27, internal citations

and quotations omitted.

       {¶ 13} The trial court further cited the Supreme Court of Ohio in City of Barberton

v. Jenney, 126 Ohio St.3d 5, 2010-Ohio-2420, 929 N.E.2d 1047 which found a police

officer's unaided visual estimation of a vehicle's speed, by itself, was sufficient evidence

of the vehicle's speed to support a conviction for speeding.

       {¶ 14} Effective September 30, 2011, however, the legislature in response to

Jenney enacted R.C. 4511.091 which prohibits the use of unaided visual estimation of

speed in most circumstances. The relevant portion provides:



              No person shall be arrested, charged, or convicted of a violation of

              any provisions of divisions (B) to (O) of Section 4511.21 or Section

              4511.211 of the Revised Code or a substantially similar municipal

              ordinance based on a peace officer's unaided visual estimation of

              the speed of a motor vehicle, trackless trolley, or streetcar. This

              division does not do any of the following:

              Preclude the use by a peace officer of a stopwatch, radar, laser, or

              other electrical, mechanical, or digital device to determine the speed

              of a motor vehicle;

              ***



       {¶ 15} In 2012 we examined the statute in State v. Miller, 5th Dist. No. 2005CA25,

2012-Ohio-6147. In that matter, the basis for the traffic stop was appellant revving the

engine of a stick-shift vehicle and an unaided estimation of speed. We found revving an
Stark County, Case No. 2019CA00105                                                          7


engine was an insufficient basis for an investigatory stop. We then turned to the officer's

unaided visual estimation of the appellant's speed, referenced R.C. 4511.091(C)(1) and

noted at paragraph 12:



              Thus, the notion that officers may use unaided visual estimates of

              speed for arrest, charging, and conviction have been superseded

              and overruled by legislation. Allowing an officer to stop a vehicle on

              their subjective impressions that a vehicle is traveling in slight excess

              of the legal speed limit may permit officers to do just what the

              legislature had abolished. In other words, permitting an investigative

              stop when the officer cannot arrest or charge based upon his unaided

              visual estimate of speed in slight excess of the speed limit effectively

              eliminates any protection against profiling and arbitrary detentions.



       {¶ 16} We concluded under the facts in Miller, that the "officers intruded upon

constitutionally guaranteed rights based on nothing more substantial than inarticulate

hunches. Terry, 392 U.S. at 22, 88 S.Ct. 1868, 20 L.Ed.2d 889. And simple good faith on

the part of the arresting officer is not enough. * * * If subjective good faith alone were the

test, the protections of the Fourth Amendment would evaporate, and the people would be

secure in their persons, houses, papers and effects, only in the discretion of the police."

Miller at ¶ 15 internal quotations and citations omitted.

       {¶ 17} The facts here, however, are distinguishable. The estimation of speed in

this matter was not unaided. Rather, Deputy Raber paced appellant's vehicle as he had
Stark County, Case No. 2019CA00105                                                         8


been taught in during his OPATA traffic training, as he had practiced during field training,

and as used in his day-to-day traffic enforcement during his two plus years with the

sheriff's department. T. 7-10. Raber explained he used the speedometer in his cruiser, a

mechanical device, as he followed Pullin and noted Pullin's speed accelerated from 36 to

39 miles per hour as he followed, and as appellant approached the Brick House bar. T.

11.

       {¶ 18} In support of his argument that pacing is inadequate to justify a traffic stop,

Pullin relies on State v. Jarosz, 11th Dist. Portage No. 2013-P-0050, 2013-Ohio-5839.

Jarosz, however, is distinguishable from the instant matter. As pointed out by the state,

the Jarosz court upheld the trial court's decision granting appellant's motion to suppress

not based on a finding that pacing is an invalid method of determining the speed of

another vehicle, but rather based on the trial court's finding that the testimony of the law

enforcement officer involved lacked credibility vis-à-vis video from his cruiser camera.

Jarosz at ¶ 21.

       {¶ 19} What is more, we have previously found reasonable, in State v. Hammen,

5th Dist. No. 2012CA00009, 2012-Ohio-3628, a trial court's finding that a defendant was

speeding when the defendant outpaces a law enforcement officer utilizing pacing as a

measure of the speed of a defendant's vehicle. Here Pullin was doing just that. His speed

increased from 36 to 39 miles per hour as Deputy Raber followed him, with Raber

needing to increase his speed to maintain a two-car length distance between himself and

Pullin over a quarter mile. T. 11.
Stark County, Case No. 2019CA00105                                                     9


      {¶ 20} We find Deputy Raber had reasonable articulable suspicion to initiate a

traffic stop based on the fact that Pullin was exceeding the posted speed of 35 miles per

hour. The sole assignment of error is overruled.

      {¶ 21} The judgment of the Canton Municipal Court denying appellant's motion to

suppress is affirmed.



By Wise, Earle, J.

Hoffman, P.J. and

Gwin, J. concur.




EEW/rw